DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9. 13-14,18 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maillet (2019/0268040).
Regarding claim 1, Maillet discloses a circuit (See fig. 3) comprising: a supply pin {43, 44} operable to receive a supply voltage; a non-volatile memory 5 for storing one or more parameters (See paragraph [0054, 0065, 0069-0070]); a Near Field Communication (NFC) transceiver 6 operative to receive data from a wireless signal and store the received data in the non-volatile memory [See paragraph [0054, 0056, 0068]); and wherein the circuit is further operative to deactivate the NFC transceiver in response to receiving the supply voltage at the supply pin (See figs. 1, 3-4, 5A-5F and paragraph [0056-0057, 0060, 0062, 0068, 0079, 0086]).
Regarding claim 2, Maillet discloses as cited in claim1.  Maillet further discloses a modulator {92, 7} operable to generate a modulated output signal (i.e. pulse-width modulated signal or PWM signal), which depends on at least one of the one or more 
Regarding claim 5, Maillet discloses as cited in claim1.  Maillet further discloses control logic operable to operate: in a first mode during first condition in which the supply voltage is received at the supply pin, and in a second mode during second condition in which no supply voltage is received at the supply pin and a further supply voltage is generated by the NFC transceiver (See figs. 1-2, 4 and paragraph [0077-0080]).
Regarding claim 6, Maillet discloses as cited in claim 5.  Maillet further discloses the NFC transceiver is coupled to an NFC antenna and is operable to generate the further supply voltage from an active NFC field received by the NFC antenna (See fig. 4 and paragraph [0078]).
Regarding claim 8, Maillet discloses as cited in claim 1.  Maillet further discloses a power management unit coupled to the supply pin and operable to detect conditions in which the supply voltage is received at the supply pin (See fig. 4 and paragraph [0079]).
Regarding claim 9, Maillet discloses as cited in claim 1.  Maillet further discloses the power management unit is further operable to generate a mode signal that causes the NFC transceiver to be deactivated when the power management unit detects that the supply voltage is received at the supply pin (See fig. 4).
Regarding claim 13, Maillet discloses method of operating a circuit, the circuit comprising a supply pin {43, 44}, a non-volatile memory 5, and a Near Field Communication (NFC) transceiver 6, the method comprising: in a first mode of operation, in which no supply voltage is received at the supply pin: receiving, by the 
Regarding claim 14, Maillet discloses as cited in claim 13.  Maillet further discloses in the first mode of operation, generating a modulated output signal, the modulated output signal being dependent on at least one of the one or more parameters stored in the non-volatile memory (See fig. 3, paragraph [0054-0055, 0065] and claim 1).
Regarding claim 18, Maillet discloses as cited in claim 1.  Maillet further discloses a modulator {92, 7} operable to generate a modulated output signal, a setting of the modulated output signal depending on the data stored in the non-volatile memory and a first received signal and a second received signal (See fig. 3, paragraph [0054-0055, 0065] and claim 1).
Regarding claim 29, Maillet discloses as cited in claim 1.  Maillet further discloses deactivation of the Near Field Communication transceiver prevents the Near Field Communication transceiver from causing electromagnetic interference with other electronic devices (See fig. 4 and paragraph [0079-0080, 0103-0106]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maillet (2019/0268040) in view of Szczeszynski (2012/0274228).
Regarding claim 11, Maillet discloses a system including: a stepping; a driver circuit connected to the stepping motor, the stepping motor being regulated in accordance with a set-point value, which is determined by a set signal (i.e. PWM signal) received at an input pin of the driver circuit (See fig. 12); a circuit according to claim 2 (See rejection above for details), wherein the modulated output signal is indicative of the set-point value and wherein the set signal is determined by the modulated output signal (See fig. 3, 12 and paragraph [0139]).  However, Maillet does not mention a LED device recited in the claim.  Since Maillet does suggest that the system can include LED device or motor (See paragraph [0052]) and Szczeszynski teaches a lighting device including at least one light emitting diode; a driver circuit connected to the lighting device and operable to provide a load current to the lighting device, the lighting device being regulated in accordance with a set-point value, which is determined by a set signal (i.e. PWM signal) received at an input pin of the driver circuit (See fig. 4 and paragraph [0004, 0034-0035]); therefore, it would have been obvious to one skill in the art to 
Regarding claim 12, Maillet & Szczeszynski disclose as cited in claim 11.  Maillet further discloses a low-pass filter coupled between the circuit and the driver circuit and operable to receive the modulated output signal and to generate the set signal (See figs. 10. 10A).
Regarding claim 15, Maillet discloses as cited in claim 14.  Maillet further discloses the modulated output signal represents a set-point used by a stepping motor (See fig. 3, 12 and paragraph [0139]).  However, Maillet does not mention that the modulated output signal represents a current set-point used by a current regulator of a LED (Light Emitting Diode) driver, which provides a regulated output current to a LED device.  Since Maillet does suggest that the system can include LED device or motor (See paragraph [0052]) and Szczeszynski teaches a LED device, wherein modulated output signal (i.e. PWM signal) represents a current set-point used by a current regulator of a LED (Light Emitting Diode) driver, which provides a regulated output current to a LED device (See fig. 4 and paragraph [0004, 0034-0035]); therefore, it would have been obvious to one skill in the art to configure the system, as disclosed by Maillet, to include the LED device as taught by Szczeszynski, for the advantage of expanding the capability of the system to various types of device.



Allowable Subject Matter
Claims 10, 19-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Maillet discloses as cited in claim 5.  However, Maillet fails to disclose a fuse bit circuit; and wherein the circuit is operable to deactivate the NFC transceiver in response to a state of the fuse bit circuit; the state of the fuse bit circuit being indicative of whether or not the one or more parameters have been previously stored in the non-volatile memory while operating in the second mode.
Regarding claim 19, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose control logic operable to: i) determine an amount of current delivered to a load, and ii) produce a modulated output signal having a duty cycle depending at least in part on the data stored in the non-volatile memory and the determined amount of delivered current.
Regarding claim 20, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose a fuse; and wherein the circuit is operable to deactivate the NFC transceiver in response to a state of the fuse, the state of the fuse being indicative that the data having been previously stored in the non-volatile memory.
Regarding claims 21-23, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose deactivation of the Near Field Communication transceiver is permanent deactivation of the Near Field Communication transceiver.

Regarding claim 27, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose the Near Field Communication transceiver includes a Near Field Communication antenna operative to receive near field communication signals; and wherein deactivation of the Near Field Communication transceiver includes short-circuiting the Near Field Communication antenna.
Regarding claim 28, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose the Near Field Communication transceiver includes an electronic switch operative to prevent the Near Field Communication transceiver from generating a voltage from a received near field communication signal.
Regarding claim 30, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose the data stored in non-volatile memory indicates a current setpoint of controlling current through a load.

Claims 3-4, 7 and 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-4, 7 and 16-17, Maillet discloses as cited in claim 1.  However, Maillet fails to disclose an analog-to-digital converter operable to receive and .
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
The applicant mainly argued that there is no indication that Maillet deactivates any NFC transceiver in response to receiving the supply voltage at the supply pin (See Remark, page 9-10).  The examiner respectfully disagrees with the applicant’s argument.  In this instant case, Maillet does suggest that the circuit is further operative to deactivate the NFC transceiver in response to receiving the supply voltage at the supply pin {43, 44} (See figs. 1, 3-4, 5F and paragraph [0077-0080, 0086]).  For that reason, the rejection(s) are proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.